Sheldon, J.
Under the provisions of St. 1911, c. 751, Part II, § 7, the question whether Caroline Herrick was dependent wholly, partly, or at all, upon her deceased father for support, was a question of fact. There are many decisions to this effect in analogous cases. Houlihan v. Connecticut River Railroad, 164 Mass. 555. American Legion of Honor v. Perry, 140 Mass. 580, 590. McCarthy v. New England Order of Protection, 153 Mass. 314. Daly v. New Jersey Steel & Iron Co. 155 Mass. 1, 5. Mulhall v. Fallon, 176 Mass. 266. Welch v. New York, New Haven, & Hartford Railroad, 176 Mass. 393, 401. Boyle v. Columbian Fire Proofing Co. 182 Mass. 93,100. Mehan v. Lowell Electric Light Co. 192 Mass. 53, 61, 62. Wilber v. New England Order of Protection, 192 Mass. 477. Morena v. Winston, 194 Mass. 378, 383.
As to all questions of fact, the findings of the Industrial Accident Board are conclusive. Pigeon’s Case, 216 Mass. 51. Dono*113van’s Case, ante, 76. Bentley’s Case, ante, 79. Where, however, as here, all the evidence is reported, it may become a question of law whether there was any evidence upon which the finding could have been made, as in Hodnett v. Boston & Albany Railroad, 156 Mass. 86.
Looking however at this report, we cannot doubt that there was some evidence that she had been wholly dependent upon her father. She received practically all of his wages, and she testified that all of her support came from him. The fact that but for her sense of duty, because she thought that her father needed her care, she might have continued to earn enough for her own support, and to be independent of him, cannot be decisive as matter of law against her claim. The board well might base its conclusions upon the facts as they were and not upon what might have been the case if her sense of filial duty had been weaker.
The report shows no error in the manner in which the insurer’s requests were dealt with. The decree of the Superior Court must be affirmed.

So ordered.